SroiroBD, J.,
concurring. Whatever may be the doctrine concerning “ exemplary damages,” in cases against the wrong-doer himself, I think it clear that smart money, as it is termed, (that is, punitory, as distinguished from compensatory damages,) cannot be levied upon a master for the act of his slave, to which he was not privy.
The evidence fails to satisfy my mind that Calhoun was privy to the acts of his slaves, done to the injury of plaintiff; and his overseers were not acting in the scope of their employment.
One thousand dollars appear, from the testimony, to be an ample allowance to cover the real, or actual damages suffered by the plaintiff.
I am, therefore, able to concur in the decree, without expressing an opinion upon the admissibility of the evidence offered, to show the plaintiff’s habitual business and character.